Citation Nr: 1823016	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-10 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of compensation benefits in the amount of $19,877.30.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2016 determination of the Veterans Affairs (VA) Committee on Waivers and Compromises at the Regional Office (RO).

The Veteran testified before the Board at a March 2018 hearing and a transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The recovery of the debt in the amount of $ 9,841.92 is not against equity and good conscience.

2.  The recovery of the debt in the amount of $10,017 is against equity and good conscience.


CONCLUSIONS OF LAW

1.  The criteria for a waiver of indebtedness in the amount of $ 9,841.92 are not met.  38 U.S.C. §§ 5107 (West 2012); 38 C.F.R. §§ 1.963, 1.965 (2017).

2.  The criteria for a waiver of indebtedness in the amount of $10,017 are met.  38 U.S.C. §§ 5107 (West 2012); 38 C.F.R. §§ 1.963, 1.965 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Waiver of overpayment

The Veteran seeks a waiver of overpayment in the amount of $19,877.30 for the receipt of payments based on having a dependent spouse for the period from December 2004 through January 2014. 

An overpayment is created when VA determines that a beneficiary or payee has received benefit payments in excess of the amount due or to which such beneficiary or payee is entitled.  38 C.F.R. § 1.962.  

VA is authorized to grant a waiver of recovery of indebtedness when collection of the debt would be against "equity and good conscience."  38 U.S.C. § 5302(a); 38 C.F.R. §§ 1.962, 1.963(a), 1.965.  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In determining whether collection of the debt is against equity and good conscience, where, as here, there is no indication of fraud, misrepresentation or bad faith, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship (whether collection would deprive the debtor of basic necessities), (4) defeat of the purpose for which the benefits were intended, (5) the unjust enrichment of the appellant, and (6) whether the appellant changed positions to his detriment in reliance upon a granted VA benefit.  38 U.S.C. § 5302; 38 C.F.R. § 1.965 (a).


Initially, the Board notes that the Veteran has not challenged the validity of the debt, as his last confirmation of dependency status was in November 2004 and his wife died in July 2006.  Notably, the record reflects that the Veteran submitted a letter to VA dated October 2007 where he notes that he had already once notified VA of his wife's death.  See correspondence dated November 12, 2007.

In August 2015, the Veteran was notified of VA's proposal to retroactively reduce his benefits based on his unconfirmed dependent status from December 2004 through January 2014.  He was informed of the action taken in a January 2016 letter which resulted in overpayment. 

After submitting multiple correspondences expressing shock and confusion upon receipt of the August 2015 notification letter, the Veteran requested a waiver of debt in February 2016.  See document titled VA 41-1837 Waiver on Indebtedness, 13 pgs.  Thereafter, the Committee on Waivers and Compromises denied the Veteran's request for a waiver of debt in November 2016.  Within the same month, the Veteran was also notified of his entitlement to retroactive Combat Related Special Compensation (CRSC) compensation in the amount of $9,841.92, for the period from August 2003 through December 2003.  As the Veteran was informed of his entitlement to retroactive payments and debt within the same month, it made for a rather confusing process for the Veteran.  

Based on a review of the record, the Board finds that it would be against equity and good conscience for VA to recover the overpayment of compensation of $10,017 (the amount remaining after his CRSC retroactive pay is applied).   

Here, the Board finds that VA bears significant fault in the creation of overpayment as it appears that the Veteran notified VA of his wife's death in 2007 and yet there was a significant delay before the appropriate reduction of his monthly compensation benefits was implemented.  In contrast, while the Veteran had constructive notice of overpayment, he has provided credible testimony that he was unaware that he was in receipt of overpayment.  In balancing faults, it is by far easier for VA to discontinue the dependency compensation payments rather than for the Veteran to learn of them and try to return them.  Additionally, while the collect of debt may not deprive the Veteran of basic necessities, it would nevertheless be against equity and good conscience for the Veteran to have to repay such a large debt in light of RO's failure to timely discontinue dependency compensation benefits.  The Veteran's credible testimony and recent financial status report indicates a fixed income from Social Security Administration retirement and VA compensation with ongoing home and car expenses and little savings. 

However, the Board finds that a waiver in the amount of $9,841.92 is not against equity and good conscience and would result in unjust enrichment as the Veteran has not yet received the funds.  See April 2017 and September 2017 letters (Veteran informed that his CRSC compensation has been applied to his debt).


ORDER

Waiver of overpayment in the amount of $10,017 is granted.

Waiver of overpayment in the amount of $9,841.92 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


